Exhibit 99.1 SPAR Group Records First Quarter Revenue of $21 Million, an Increase of 28% Year-Over-Year TARRYTOWN, NY – May 8, 2012 - SPAR Group, Inc. (NASDAQ: SGRP) (the "Company" or "SPAR Group"), a leading supplier of retail merchandising and other marketing services throughout the United States and internationally, today announced first quarter 2012 Revenue, Gross Profit and Net Income of $21million, $5.8 million and $307,000 respectively. Company Highlights · First quarter 2012 revenue increased by 28% to $21 million, an increase of $4.6 million over the same period in 2011. · International division revenues grew by 71% for the first quarter of 2012 compared to the same period in 2011. · Gross Profit increased 10% year over year. · Net Income increased 21% year over year. · Working capital improved to $7.6 million. "Management’s ability to effectively integrate our recently acquired subsidiaries while improving operations in established markets has led to the current increase in financial growth during a traditionally slow period in the retail merchandising business cycle,” stated Gary Raymond, Chief Executive Officer of SPAR Group.“Having recently released 2012 revenue guidance of $90 million and identified several new acquisition targets, management is pleased with the direction in which the Company is headed.Our international business continues to grow rapidly and management anticipates continued expansion of its client base in our domestic division which will improve our financial results in 2012.” Mr. Raymond continued, “Going forward, SPAR intends to acquire additional profitable companies operating within underserved international markets, while providing large-scale marketing solutions to global clients within the United States.Management anticipates continued growth across all businesses as we increase revenue, and expand profits.Accordingly, SPAR Group expects 2012 to be one of our strongest years ever.” Three Month Financial Results for the period ended March 31, 2012 Three Months Ended March 31, (in thousands) Change Net Revenue: $ % Domestic $ $ $ ) (3 )% International 71 % Total $ $ $ 28 % Gross Profit: Domestic $ $ $ ) )% International 44 % Total $ $ $ 10
